﻿I would like to take this
opportunity to congratulate you, Mr. President, on your
election. My Government is deeply gratified by the
recognition of your accomplishments, especially given
that you are a fellow islander. We are confident you
will lead the work of this body with the same high
competence as your distinguished predecessor, His
Excellency Jan Kavan of the Czech Republic.
Before going further I must pause in respectful
remembrance of the second anniversary of the terrorist
attacks of 11 September 2001. We honour the memory
of all who were lost. I must also express our sincere
condolences over the great loss of life recently at the
United Nations headquarters in Baghdad.
I am grateful for the privilege of appearing before
this body for the first time, as President of the
Federated States of Micronesia. We feel a deep sense of
responsibility in joining with nations present here to
work toward a better world for all peoples.
For the past several years, much of the discussion
here and elsewhere has focused on political challenges
around the world. After 11 September, it is not at all
surprising that these challenges have commanded the
lion's share of everyone's attention. We in the
Federated States of Micronesia remain committed to
the eradication of terrorism in all its forms, and will
continue to play the role open to us as the world strives
to reach this goal.
However, the challenges of the environment and
of sustainable development that occupied so much of
our attention during the 1990s have not gone away.
Despite the immediacy of so many pressing demands
today, those remain challenges that the international
community cannot afford to put on hold. We cannot put
them on hold because they are part and parcel of the
worldwide security challenge, especially over the
longer term.
No part of our world is immune to the wide range
of fundamental security threats. War and terrorism are
only consequences of their deeper root causes: poverty,
human injustice and, more recently, environmental
degradation. These are most often discussed in the
context of the more populous regions of the world, but
I ask the Assembly not to overlook the fact that they
also present themselves to the small island developing
States.
The unique vulnerability of our island States to
all those scourges is widely recognized. Even so,
global threat assessments most often are not followed
up by a realistic allocation of resources to the more
remote   yet also more vulnerable   places, where
threats to global security often find their origin or seek
refuge. I submit to the Assembly that the region of the
Pacific islands has for too long been overlooked in that
way.
We welcomed the initiative of the international
community to address those and related development
problems during the World Summit on Sustainable
Development. But we returned home, and we still find
ourselves struggling just as much as ever with
fundamental needs. As memories of Johannesburg are
pushed into the background by seemingly more urgent
crises, our people are beginning to ask questions about
this process. They are asking whether repetitious
discussion of traditional development strategies at a
lengthening string of summit venues offers the most
productive avenue for achieving real development
18

goals. We must consider these things with a broader
consciousness. The challenges are enormous, and they
are immediate. I say to the Assembly respectfully that
business-as-usual multilateralism is not getting the job
done.
Before proceeding, I should say that today's
Micronesians do enjoy a much-improved standard of
living in comparison with the conditions that existed
when we were introduced to the world economy less
than 50 years ago. However, we still have very far to
go before we can reach the levels of even the
moderately successful developing countries, let alone
of the industrialized world.
In saying what I do here about my own country's
difficulties, I must add that we are by no means alone.
Therefore, we stand with developing countries
everywhere, and we fully support the positions to be
expressed here by His Majesty the King of Morocco on
behalf of the Group of 77 and China, and by His
Excellency the Prime Minister of Mauritius on behalf
of the Alliance of Small Island States.
We must all do more. For our part, the small
island developing States need to ensure that we meet
our obligations and fulfil our undertakings to the global
community. We are not just supplicants; we have roles
to play. My country has made commitments to
environmental responsibility in line with our capacity.
We have pledged increased accountability and
oversight of development assistance. We have resolved
to build our capacity to govern more effectively and to
increase regional interaction.
I believe that all developing countries should
explore how we can mobilize our limited resources,
individually and collectively, even as we seek
assistance. In that regard, I commend to the
Assembly's attention the communiquÈ of the Pacific
Islands Forum issued this year at Auckland, New
Zealand. It is illustrative of the kind of regional
collaboration I encourage here. For example, we in the
Forum agreed this year to an important and
comprehensive statement of principles fundamental to
good governmental leadership and recognized by all. I
think that it deserves close study by the Assembly.
Serious attention was also given by the Forum leaders
to the challenges presented by international criminal
elements attracted to our region. They are attracted in
part by our out-of-sight, out-of-mind' status. It was
recognized at the Forum that, given our limitations
individually, we can confront those challenges only
through regional, collective action.
We are also now seeing, more than ever before,
entire regions of the world marginalized in the global
economy, as witness the sad breakdown of the World
Trade Organization (WTO) meetings recently. Some
countries have been virtually ignored until social and
political conditions have severely deteriorated.
We are hearing more frequently the term failed
State'. It has no clear definition, but it has been used
on occasion to justify outside intervention. That may
be necessary under certain circumstances, but it is in
the interests of all that such conditions should not
develop in the first place. I submit that the causes of
any such so-called failure can be traced far beyond the
borders of the unfortunate country that is so labelled.
The time is ripe for a new way of looking at
international peace and security. No longer can
economic, social and environmental issues exist in a
parallel universe, divorced from geopolitical
considerations. The linkages are becoming all too clear,
as the alarming findings of this year's United Nations
Development Programme (UNDP) report on
implementation of the Millennium Development Goals
confirm.
Despite our best efforts, we still face the full
range of threats to our natural environment. Those
threats are not diminishing. In fact, on a global scale,
progress by the world community has been glacial in
the face of ever more pressing demands for action. We
may say to ourselves that any disastrous outcomes lie
well in the future, but we can act only in the present.
We are literally making   or failing to make   life
decisions for the yet-unborn.
One of the most clear and present emergencies
has figured prominently in our statements in the
general debate every year since our country became a
United Nations Member; I refer to the need for
immediate international action to combat climate
change. Regrettably, I cannot speak with any less
concern this year. If anything, our appeals must
become more urgent. At a time when we speak of many
wars, there is also the war against climate change   a
war that mankind cannot afford to lose.
I know you can appreciate better than most,
Mr. President, that, for my family and me, the issue of
climate change is a present reality. My island, Woleai,
19

in Yap State, is an atoll with no point higher than two
meters above sea level. The frequency and the intensity
of storms in our region have been increasing for some
time.
During the last year we experienced three major
typhoons, as well as other destructive storms. One of
them triggered massive mudslides on the state of
Chuuk's higher islands, and 50 people died. In Yap
state, a recent storm washed away a large and very old
cemetery. These and similar recent events in our other
states are unprecedented. Everything we are, and hope
to achieve as a people, is under grave threat because of
global climate change.
Having confirmed that the climate change crisis
is real, the entire world also now possesses
indisputable evidence that its steady progression can be
laid at the doorstep of human activity. Yet some of the
worst polluters among the industrialized countries see
it as their top priority to protect vested interests. They
are purposely delaying the immediate action that is
required to begin to turn the tide of destructive climate
alteration.
In the Framework Convention, it was agreed by
all that those bearing the responsibility for causing this
problem must take the lead in resolving it. Yet, I must
ask today, where is that leadership?
It is very sad that the Kyoto Protocol, which is a
positive achievement, has been converted by some
Governments into a political target   a rallying cry for
the worst polluters. In fact, it represents nothing more
than a small first step that must be followed up by
strong subsequent actions if the war against climate
change is to be at all effective. The scornful attitude
toward the Protocol shown by some countries will
doom the entire Framework Convention to utter failure
if the current situation remains unchanged. The Kyoto
Protocol must be brought into effect without further
delay. The industrial Powers cannot continue to make
the plea of Saint Augustine, Lord, make me thy
servant, but not yet awhile.'
Since our people live in such close harmony with
the natural environment, we also face a host of other
pressing environmental issues. Our coral reefs are
getting a great deal of international attention partly
because of their potential for commercial exploitation.
We appreciate those possibilities and are determined to
preserve our legal rights in any exploitation that takes
place.
But we also appreciate the reefs as our natural
buffers against the sea and the hosts for marine
resources far beyond the regular bounty of present-day
fishing. This is more than a resource; it is a lifeline for
many island countries. The serious decline in the health
of coral reefs all over the world must be reversed.
Stocks of our only substantial economic
resource   tuna   have seen a marked decline in
recent years. Other species and key elements of the
ocean ecosystem are also now imperilled as never
before. The Federated States of Micronesia will be
lobbying for an aggressive oceans resource protection
policy in both the regional and international arenas.
Water itself, and access to it, is very much a
threatened resource in our country, where we are
surrounded by the ocean but have limited fresh water.
We rely upon rainwater and its collection in the lenses
that lies beneath our atolls. Every drop is precious. We
say that a vulnerable life, such as that of a child, is like
morning dew on a taro leaf, to be handled with care so
that it does not slip away.
Members may be surprised to learn that islands in
the Pacific Ocean, so often pictured in everyone's
dream of paradise, are more concerned about drought
than any other natural threat, including typhoons. Not
only do we experience the salt-water corruption of our
fresh water and our food crops, as a result of increased
storm activity and sea-level rise, we also now must try
to cope with droughts brought on by increasingly
unpredictable El NiÒo activity linked to climate
change.
Fortunately, the world in general seems to be
waking up to the universal human requirement for
access to adequate, clean water. The special exposure
of island countries received welcome attention at the
recent Third World Water Forum in Kyoto. In addition,
I wish to point to a very important, first-ever
interregional collaboration on this vital subject, in the
form of a Memorandum of Understanding recently
concluded between our South Pacific Applied
Geoscience Commission and the Caribbean
Environmental Health Institute.
I have spoken much about my country's concerns
but, of course, we are not alone in these concerns. The
world's small island developing States face largely the
same set of issues in different degrees.
20

For that reason, we were grateful for the
international attention generated by the first United
Nations Global Conference on the Sustainable
Development of Small Island Developing States, held
in Barbados in 1994. The Barbados Programme of
Action, which was the product of that Conference, has
been a limited success. The Conference succeeded in
focusing attention on the unique set of problems our
small island nations face. However, it seems that the
international community has to some extent been
content to raise awareness of the issues, while showing
a waning interest in implementing specific measures
during the years following the Conference itself.
We applaud the decision to hold a follow-up
conference in Mauritius in 2004, and we look forward
to a frank evaluation of the progress, or lack thereof, in
implementing the Barbados Plan of Action during the
past 10 years. It is my hope that the Mauritius
conference will afford an opportunity to regain lost
momentum.
This is a landmark year for my nation. We have
completed 17 years in a post-trusteeship political
relationship with the United States. By all accounts,
this has been a success. Never before has free
association been attempted on this scale.
I am pleased that both my country and our
development partner, the United States, have seen fit to
continue this relationship into the future by amending
the treaty between us known as the Compact of Free
Association. As we celebrate the success that this
renewal represents, it is proper to recall the long and
effective stewardship of our region by the United
Nations Trusteeship Council.
We are grateful for the lasting contribution of the
United Nations system to the history of Micronesia,
and we look forward to continuing to work in this body
and others in the United Nations system to reach our
collective goals.
In closing, I would like to refer to the words of
the American President, Franklin D. Roosevelt, who
once said,
If I were asked to state the great objective which
church and state are both demanding for the sake
of every man and woman and child in this
country, I would say that the great objective is a
more abundant life.'
I believe that the President was speaking of true
abundance, not only in a material sense, but also in the
sense of the security of mind and body that comes with
freedom, opportunity and human fulfilment.
We must ask ourselves whether what we are
striving for here at the United Nations is faithful to that
lofty ideal. This Organization is the greatest forum ever
created on this planet. It cannot afford to allow its
important role in conflict management to push aside
the even greater task of managing the conditions that
produce those conflicts. We bring together here, under
the guidance of the Charter, for the first time in human
history, all kinds of resources necessary to lead
mankind to a more abundant life. Let it not be said of
us later that we failed in that task.







